On Motion to Reinstate Petition for a Rehearing.
Howk, C. J.
— In section 662, R. S. 1881, it is provided as *219follows: “"When any cause is determined in the Supreme Court, the clerk shall forthwith notify the clerk of the court below that it is determined, and whether reversed or affirmed,, in whole or in part, or dismissed. At any time within sixty days after such determination, either party may file a petition for a rehearing; if not so filed, the decision and instructions of the Supreme Court shall be certified to the court below,, unlesss otherwise ordered by the court.”
Filed Feb. 19, 1884.
Under this section of the code, and in attempted compliance therewith, the appellants in the above entitled cause, on the sixty-first day after it was determined in this court, filed a petition for a rehearing thereof. This petition was rejected by the court, because it was' not filed within the sixty days allowed by the statute.
Since this action was had, the appellants have filed an earnest petition, supported by affidavits, wherein they ask us rescind the order rejecting their petition for a rehearing, and to reinstate, consider and pass upon this latter petition. Appellants show very clearly that, on the sixtieth and last day of the time prescribed in the statute, they used reasonable diligence to have their petition for a rehearing filed on that day; but no sufficient reason or excuse is shown, by affidavit or otherwise, for their failure or neglect to file such petition on one of the fifty-nine days preceding that day. The statute does not require that the petition for a rehearing should be filed on the sixtieth day alone of the sixty days after the determination of the cause, but it expressly provides that “at any time” within the sixty days the petition may be filed.
We adhere to our former order, rejecting the appellants* petition for a rehearing because it was filed too late, and their - petition for the rescission of that order, etc., is overruled with costs.